142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elisabeta GOSU, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70295.INS No. Aoh-bsb-mhg.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Elisabeta Gosu, a native and citizen of Romania, petitions for review of the decision of the Board of Immigration Appeals ("BIA") affirming the immigration judges's denial of her application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).


3
Gosu contends that the BIA erred by failing to address the deaths of three of her family members as the basis of her fear of persecution.  Because Gosu failed to raise this issue before the BIA, we lack jurisdiction to consider it.  See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).  To the extent Gosu contends that the BIA erred by denying her application for asylum and withholding of deportation, we conclude that that decision is supported by substantial evidence.  See Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995).


4
PETITION FOR REVIEW DENIED in part and DISMISSED in part.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3